Case 2:19-cv-01546-SJF-AKT Document 92-3 Filed 05/26/20 Page 1 of 2 PageID #: 627



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  JENNIFER NIN and DIANNE TRITSCHLER,

                                                        Plaintiffs,
                                                                             DECLARATION OF
                             -against-                                      ARLENE S. ZWILLING

  COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE,                              19-cv-1546 (SJF) (AKT)
  STEVEN BELLONE, SUFFOLK COUNTY POLICE
  COMMISSIONER GERALDINE HART, SUFFOLK
  COUNTY PISTOL LICENSING BUREAU EXECUTIVE
  OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
  COMMANDING OFFICER OF THE PISTOL LICENSING
  BUREAU LIEUTENANT MICHAEL KOMOROWSKI,
  PISTOL LICENSING BUREAU POLICE OFFICER MARC
  SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN
  SUPERVISOR, DIRECTOR OF AIRPORT SECURITY
  KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR
  ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY
  LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING
  BUREAU INVESTIGATOR NICHOLAS LORUSSO and
  SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
  SGT. MICHAEL FLANAGAN,
                                            Defendants.



        Arlene S. Zwilling, an attorney duly admitted to practice before this Court and the

 Courts of the State of New York, affirms as follows under penalty of perjury:

 1)     I am an Assistant County Attorney in the office of Dennis M. Cohen, Suffolk County

 Attorney, attorney for County defendants in this action pursuant to 42 U.S.C. §1983 brought

 by plaintiffs Jennifer Nin and Diane Tritschler. I submit this Declaration to respond to

 certain assertions made by plaintiffs about the discovery process in their submission in

 opposition to County defendants’ Rule 12 (c) motion.




                                               1
Case 2:19-cv-01546-SJF-AKT Document 92-3 Filed 05/26/20 Page 2 of 2 PageID #: 628



 2)     Plaintiffs allege that I personally hid from them and the Court that supposed fact

 that the criminal “charges pending against [plaintiff Jennifer] Nin had been closed. “ (p. 7,

 Plaintiff’s (SIC) Memorandum of Law in Opposition to Suffolk County Defendants’ Motion to

 Dismiss) (see also ¶3, 5, Declaration of Richard Young ). This statement is demonstrably

 untrue because there were no charges brought against plaintiff Nin. Moreover, Nin and her

 counsel were fully aware before bringing this litigation that she was not criminally charged,

 as evidenced by her repeated statements in the Complaint and Affidavit in Support of Order

 to Show Cause that she was not charged. Indeed, one of wrongs she alleges on the part of

 County defendants is that her pistol license was suspended despite that fact that she was

 not charged with a crime. (¶68, 89, 94, Complaint; ¶40, 56, 60, 61, Affidavit in Support of

 Order to Show Cause, docket entry no. 1, document no.4).


 3)     Plaintiffs contend that County defendants have “prolonged the release” of the Police

 Department’s Internal Affairs Bureau report (p. 1, Plaintiff’s (SIC) Memorandum of Law in

 Opposition to Suffolk County Defendants’ Motion to Dismiss) (see also ¶8, Declaration of

 Richard Young ). We have done nothing of the sort and plaintiffs have no basis for making

 this statement. As of today, the preliminary report has yet to be reviewed by the Police

 Department’s administration, which must occur before it becomes final and can be released

 to the County Attorney’s Office.


 Dated: Hauppauge, New York
        May 20, 2020


                                                    /s/ Arlene S. Zwilling
                                                    Arlene S. Zwilling
                                                    Assistant County Attorney


                                                2
